     Case 1:20-cr-00175-DAD-BAM Document 103 Filed 10/26/20 Page 1 of 3


 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     RITA ANN-MARIE LOUIS
 6
                                     UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                 CASE NO. 1:20-cr-00175-10-DAD
                                         )
11                     Plaintiff,        )                 REQUEST FOR MODIFICATION OF
                                         )                 THE PRETRIAL RELEASE CONDITION
12                                       )                 OF THE LOCATION MONITORING
     vs.                                 )                 COMPONENT AND [PROPOSED]
13                                       )                 ORDER THEREON
                                         )
14   RITA ANN-MARIE LOUIS,               )
                                         )                 Judge: Hon. Barbara A. McAuliffe
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY REQUESTED that a Pretrial Release Modification be granted to allow a

19   change in the location monitoring component of Defendant RITA ANN-MARIE LOUIS’ Pretrial

20   Release Conditions. It is respectfully requested that Ms. Louis’ location monitoring program be
21   modified from the Smartlink Mobile Application to the Active Global Positioning Satellite

22   Technology ankle monitor.

23           The Western District of Washington held a Detention Hearing on Ms. Louis’ matter on

24   October 13, 2020 during which Ms. Louis was released from custody with release conditions. Ms.

25   Louis was ordered to participate in location monitoring program through the Smartlink Mobile

26   Application with a curfew component. With Smartlink, Ms. Louis is required to respond to alerts
27   within 15 minutes and submit to a facial recognition check-in. She is restricted to her residence

28   from 9:00 PM until 6:00 AM each day.


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITIONS OF THE LOCATION MONITORING COMPONENT                                                     1
     Case 1:20-cr-00175-DAD-BAM Document 103 Filed 10/26/20 Page 2 of 3


 1           Due to internet issues, Ms. Louis did not receive all alerts sent to her. The unanswered

 2   alerts alarmed the Location Monitoring Specialist, Julie Janse and the Pretrial Services Officer,

 3   Lisa Combs. As a result of the unanswered alerts, Ms. Louis has not been in full compliance with

 4   the Smartlink Mobile Application. It is the opinion of Ms. Louis’ Washington Location

 5   Monitoring Officer, Julie Janse and Washington Pretrial Services Officer Lisa Combs that a

 6   modification of the location monitoring component technology is in order due to these

 7   circumstances. It is also believed the ankle monitor is more reliable than the phone app alerts.

 8           It is requested that Ms. Louis’ location monitoring program be modified from the

 9   Smartlink Mobile Application to the Active Global Positioning Satellite Technology ankle

10   monitor. Ms. Louis’ California Pretrial Services Officer will coordinate with Washington Pretrial

11   Services Officer Lisa Combs in order to ensure the new location monitoring component is

12   successfully used.

13           The proposed modification of the location monitoring component of the Pretrial Release

14   Conditions for Ms. Louis is changing her location monitoring program is as follows:

15           The defendant shall participate in the location monitoring program with Active Global

16   Positioning Technology and comply with a curfew as directed by the location monitoring

17   specialist. The defendant shall abide by all program requirements, and must contribute towards

18   the costs of the services, to the extent financially able, as determined by the location monitoring

19   specialist.

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITIONS OF THE LOCATION MONITORING COMPONENT                                                       2
     Case 1:20-cr-00175-DAD-BAM Document 103 Filed 10/26/20 Page 3 of 3


 1           The requested modification is from:

 2   SMARTLINK MOBILE APPLICATION

 3   TO:

 4   ACTIVE GLOBAL POSITIONING SATELLITE

 5           All other terms and conditions of Pretrial Release will stay in the same force and effect.

 6

 7

 8   Dated: October 26, 2020                                /s/Carol Ann Moses
                                                            CAROL ANN MOSES
 9                                                          Attorney for Defendant
10                                                          RITA ANN-MARIE LOUIS

11

12                                            [PROPOSED] ORDER

13           GOOD CAUSE APPEARING, the above request that conditions of Pretrial Release as to

14   Defendant RITA ANN-MARIE LOUIS in Case No. 1:20-cr-00175-10-DAD are modified as

15   follows:

16                1. The location monitoring component technology for Ms. Louis will be modified

17                   from the Smartlink Mobile Application to Active Global Positioning Satellite.

18                2. The defendant shall participate in the location monitoring program with Active

19                   Global Positioning Technology and comply with a curfew as directed by the

20                   location monitoring specialist. The defendant shall abide by all program

21                   requirements, and must contribute towards the costs of the services, to the extent

22                   financially able, as determined by the location monitoring specialist.

23                3. All other Pretrial Conditions of Release will remain in full force and effect.

24           IT IS SO ORDERED.

25
     IT IS SO ORDERED.
26
27       Dated:     October 26, 2020                            /s/ Barbara   A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
28


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITIONS OF THE LOCATION MONITORING COMPONENT                                                      3
